DETAILED ACTION
Response to Amendment
In the Applicant’s response of 22 January 2021, the claims were amended. Based on these amendments and the examiner’s amendments below, the objections to the drawings, specification, and claims and the rejections under 35 U.S.C. 112 have been withdrawn. The rejections under 35 U.S.C. 103 have been withdrawn for the reasons provided below under the heading Allowable Subject Matter.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Greenspoon on 25 January 2021.
The claims have been amended as follows: 

2.	(currently amended) The apparatus of claim 1, wherein the apparatus further comprises:
a collector system and above the first volume, the collector not disrupting the helical flow of powder, the collector further allowing downward entry of the excess powder into the first volume.

19-24.	(canceled)


***
Claim 2 is amended to correct antecedent basis issues. Specifically, prior to amendment, claim 2 introduced “a collector system” and then referred to “the collector”. Also, claim 2 previously referred to “the cyclone”, but claim 2 depends from claim 1, which recites “a cyclone system”. Claims 19-24 are canceled because they were directed to a non-elected invention.

Allowable Subject Matter
Claims 1, 2, 4, 7-11, 14-16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner agrees with the Applicant’s argument that British Patent No. GB 8431 (“DeGrody”) is non-analogous art. See page 8 of the Applicant’s response of 22 January 2021. Specifically, DeGrody is related to neither additive manufacturing nor the separation of solid particles from a gas. DeGrody is directed to a non-refillable bottle for liquid. See page 2, lines 8-23. Therefore, DeGrody is not from the same field of endeavor as the Applicant’s invention. Further, DeGrody is not pertinent to the problem faced by the inventor. The flap valves in DeGrody are provided to prevent refilling of the bottle with liquid. See Id. In the present invention, the valves are used to prevent a backflow of gas that would hinder the separation of particles from gas in a cyclone. See the Summary of the Invention on page 3 of the Applicant’s specification.
To the extent that DeGrody could be considered analogous art by virtue of its use of a double flap valve, there is nothing in DeGrody that would have suggested modifying the valve arrangement of Maharashtra Industries Directory. “Double Flap Valve”. Belt Conveyors, Belt Conveyor Systems, Flat Belt Conveyor, Cleated Belt Conveyors, Mumbai, India, 3 Apr. 2016, web.archive.org/web/20160403230227/www.digidaleconveyors.com/double-flap-valve.htm (“Digidale”) in the manner set forth in the rejection of claim 1 in the office action of 30 July 2020 (“the office action”). Specifically, this rejection argued that it would have been obvious that the flap valves of Digidale could be hinged at opposite sides, as taught by DeGrody. See paragraphs 36-38 of the office action. However, the oppositely arranged hinges of DeGrody are provided specifically to prevent refilling of the bottle (see page 2, lines 8-23), which is not a relevant consideration in the combination of references relied upon for the rejection of claim 1. Therefore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve arrangement of Digidale based on DeGrody in the manner set forth in the rejection.
To the extent that changing the hinge position of a flap valve could be considered a rearrangement of parts that does not patentably distinguish over the prior art, the Examiner would like to highlight the Applicant’s statements on pages 8 and 9 of the Applicant’s response of 22 January 2021 that the hinge positions of the flap valves have a beneficial effect on the functioning of the device. Specifically, the Applicant’s arrangement allows for a more compact construction than the prior art and leads to additional beneficial mixing of the powder material. Therefore, this is not a mere rearrangement of parts that fails to modify the operation of the device, as in In re Japikse,
Without DeGrody or an argument based on rearrangement of parts, the prior art fails to disclose a powder system apparatus comprising a two-valve system including a first top flap and a second bottom flap where the apparatus is configured such that the top valve opens in a first horizontal orientation to one side and the bottom flap opens in a second horizontal orientation to another side, the first and second horizontal orientations being opposite to one another, as required by independent claim 1. Claims 2, 4, 7-11, 14-16, and 18 are allowable based on their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JOHN J DERUSSO/Examiner, Art Unit 1744             

/MARC C HOWELL/Primary Examiner, Art Unit 1774